Citation Nr: 1047361	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-07 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to June 22, 1992 for 
the grant of service connection for an acquired psychiatric 
disability.  

2.  Entitlement to an initial rating higher than 10 percent for a 
chronic acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from January 1943 to August 1943.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for a chronic acquired psychiatric 
disability.  This rating decision implemented a December 2004 
Board decision which granted service connection for a chronic 
acquired psychiatric disability.  The RO assigned a 10 percent 
disability evaluation, retroactively effective to June 22, 1992.  
The Veteran subsequently appealed for a higher initial rating and 
earlier effective date.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  

In September 2008, the Board remanded the claim for a higher 
initial rating to the RO for additional development and 
consideration.  Also as part of that disposition, the Board 
denied the claim for an earlier effective date for the grant of 
service connection for an acquired psychiatric disability.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In June 2009, the Court vacated the Board's decision regarding 
the effective date of service connection and remanded this case 
back to the Board for further development and readjudication.  

In February 2010, the Board remanded the Veteran's claim for a 
higher initial rating so that the Veteran could be afforded a VA 
psychiatric examination.  In this decision, the Board again 
denied the claim for an earlier effective date for the grant of 
service connection for an acquired psychiatric disability.  The 
Veteran subsequently appealed this decision to the Court.  

In October 2010, the Court affirmed the Board's finding that 
there was no pending claim for an acquired psychiatric disorder 
since 1949.  The Court set aside the determination that no claim 
was pending from 1952 and remanded that matter back to the Board 
for further development and readjudication.  This decision was 
confirmed by the Court in December 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for an acquired psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On September 9, 1952, a letter dated August 30, 1952, was 
received from Mr. Henry, the Veteran's private attorney.

2.  Although there was no power of attorney of record for Mr. 
Henry, this individual was not a service organization, pension 
attorney, or pension agent; he was legally able to submit an 
informal claim on behalf of the Veteran.  

3.  The letter of Mr. Henry received by VA on September 9, 1952, 
was a valid informal claim to reopen a claim of entitlement to 
service connection for a nervous disorder that thereafter was 
unadjudicated and remained pending.  

4.  The evidence of record demonstrates that the Veteran was 
entitled to service connection for an acquired psychiatric 
disability as of the date of receipt of his September 9, 1952 
informal claim.  



CONCLUSION OF LAW

The legal criteria for an effective date of September 9, 1952 for 
the award of service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, by granting 
an earlier effective date of September 9, 1952, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


Relevant Laws and Regulations

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement 
arose, whichever is later.  See Spencer v. Brown, 4 Vet. App. 
283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a 
claim is denied, and the claimant fails to timely appeal that 
decision by filing a notice of disagreement within the one-year 
period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision 
becomes final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material evidence 
or a showing that the prior final decision contained clear and 
unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.105.

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised 
to establish clearer rules regarding reconsideration of decisions 
on the basis of newly discovered service department records.  The 
substance of 38 C.F.R. § 3.400(q) is now included in the revised 
§ 3.156(c).  In this case, additional service department records 
have not been received.  Thus, the changes in VA's regulations do 
not affect this claim.  

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) 
does not contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as an 
informal claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when a 
claim was received, the Board must review all communications in 
the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.


Analysis

The Veteran contends that he is entitled to an effective date of 
August 30, 1952, for service connection for an acquired 
psychiatric disability.  This is the date noted on a letter from 
the Veteran's private attorney in which VA benefits were 
requested.  When considering all of the evidence of record, as 
well as the prior decisions of the Court and the Board, the Board 
finds herein that the Veteran is entitled to an effective date of 
September 9, 1952, the date of receipt of that August 30, 1952 
letter which constituted an informal claim of service connection 
for an acquired psychiatric disorder, per the findings herein.  

The facts of this case are numerous and complex.  According to 
the Veteran's December 1942 induction examination, a mental 
evaluation revealed a moderately severe speech defect that was 
not considered to be disqualifying.  A subsequent August 1943 
examination noted that the Veteran suffered from a lipoma of the 
back of the neck and slurred speech.  He was referred to the 
reviewing board because he was found to not meet the current 
minimum standards.  The review board concluded that the Veteran 
suffered from a severe speech impediment and he was unable to 
speak clearly enough to be understood.  The cause was not 
determined but it was noted to have existed prior to entry into 
military service.  It was recommended that the Veteran be 
discharged.  His August 1943 discharge examination noted that he 
had defected speech all of his life.  

A post-service orthopedic examination from October 1944 notes 
that the Veteran had a speech defect which he had all his life 
and that he was barely understandable.  It was noted that he also 
appeared unstable and very tense.  A subsequent VA examination 
from November 1944 notes that an evaluation of the nervous system 
revealed the Veteran to be tense with a speech defect.  The RO 
subsequently denied service connection for a speech defect in 
November 1944 because this was a developmental abnormality.  

The Veteran did not appeal the above decision, and in September 
1945, he submitted a request to reopen his previously disallowed 
claim of entitlement to service connection for "nervousness."  
This claim was subsequently denied.  The Veteran's claim was also 
denied by the Board in February 1948 on the basis that the August 
1943 review board found no mental defect aside from a preexisting 
speech impediment.  

In April 1949, the Veteran filed a claim for pension for 
disability not the result of military service.  He was then 
afforded a special neuropsychiatric examination in June 1949.  It 
was noted that the Veteran suffered from emotional disturbance 
that was considered to have been existent prior to military 
service.  It was further noted that since the Veteran's discharge 
from active duty, he had made a poor industrial adjustment, due 
in part, to episodes of extreme nervousness.  The Veteran was 
diagnosed with an inadequate personality manifested by poor 
response to intellectual, emotional, social and physical demands.  
It was also noted that he seemed somewhat deficient mentally and 
that he showed inadaptability in aptness, poor judgment and 
social incompatibility.  A June 1949 VA examination also assigned 
a diagnosis of inadequate personality with a moderate degree of 
social and industrial inadaptability.  

In June 1949, the Veteran was informed that his claim of 
entitlement to pension benefits was denied.  A July 1949 rating 
decision found that no change was warranted to the prior rating 
action, and the Veteran was notified of this decision in a letter 
dated in the same month.  The Veteran did not timely appeal this 
rating decision and it became final.  38 U.S.C.A. § 7105.

As previously noted, in 2010, the Court affirmed the Board's 
finding that there was no pending claim for an acquired 
psychiatric disorder since 1949.  The Court affirmed that the 
Board's finding that the July 6, 1949 letter was sufficient 
notice of the denial of a service connection claim for a 
psychiatric condition.  As such, the matter of whether there was 
any remaining claim pending in the 1940's will not be revisited.  

Thereafter, on May 22, 1951, the Veteran's wife submitted a 
letter regarding an overpayment.  In that letter, she indicated 
that the Veteran was trying to obtain pension.  She did not 
mention compensation benefits.  There was no mention of a nervous 
disorder.  In a June 1951 letter, the RO informed the Veteran's 
that his wife's letter regarding his claim for disability 
compensation or pension had been received.  The RO referenced 
orthopedic and dental disorders and the Veteran was told what 
action to take regarding those claims.  Again, there was no 
mention of a psychiatric disorder nor was there any intent 
indicated for such a claim at this time.  The Veteran was told 
that he should submit medical evidence in support of the claims.  

In an October 1951 letter, the Veteran's wife again addressed an 
overpayment that was due and indicated that the Veteran was 
unable to work and seeking a pension.  She did not mention any 
psychiatric disorder.  In November 1951, her letter was 
acknowledged by VA as well as his request for pension.  

In a March 1952 letter, the Veteran was told that he could reopen 
his claim for nonservice-connected permanent and total disability 
pension by sending in a statement from his physician, written on 
the physician's stationary, indicating that he is now permanently 
and totally disabling.  He was also provided a VA Form 8-527, to 
be completed in support of the claim for pension.  He was 
informed that upon receipt of the requested information, his 
claim could be reviewed.  The Board notes that it is very clear 
that this letter referred to "nonservice-connected permanent and 
total disability pension."

Thereafter, on June 6, 1952, a letter was received from O.L.H., 
an employer, who stated that the Veteran was not physically able 
to hold a full time job in that organization.  It was indicated 
that he was also unable to perform his duties because of his 
nervous condition.  

On that same date, a letter was received from W.W.L., M.D., who 
indicated that he had known the Veteran all of his life and was 
surprised to learn of his induction into the military.  He was at 
that time of a nervous temperament and had an impediment of 
speech.  His period of service in the armed forces tended to 
aggravate his disabilities and currently, the Veteran was totally 
and permanently disabled to earn a livelihood.  

Also received on that date was a letter of G.G.H., M.D., who 
stated that he had examined the Veteran and found that he was 
suffering from an orthopedic disorder which rendered him unable 
to hold a job.  In addition, he stated that the Veteran was 
extremely nervous and had been discharged for that reason from 
the military.  

A couple of days later, the Veteran returned to VA the VA Form 8-
527, Employment Statement, in which he indicated that he had last 
worked in a janitorial position, but stopped working due to his 
nerves.  He further indicated that he had nervous spells as well 
as problems with his nerves and his back.  

On June 13, 1952, the Veteran was informed that arrangements were 
being made for him to be examined in conjunction with his claim 
for compensation or pension.  In July 1952, this examination was 
conducted.  It was noted that the Veteran was applying for 
"permanent and total disability" on the basis of nervousness 
and arthritis of the spine.  With regard to the spine, the 
examiner noted "arthritis for Pension," apparently indicative 
that he was being examined for pension considerations.  He was 
also examined for psychiatric disability.  The pertinent 
diagnoses made were  psychoneurosis, neurasthenia, psychosthenia, 
moderately severe; congenital speech defect, moderately severe.  

In a July 1952 rating decision, the RO denied the claim for 
permanent and total disability pension, which was the only claim 
pending at that time.  The Veteran was notified of this decision 
in an August 1, 1952 letter.  Thus, the matter of pension 
benefits was resolved at that point.  

Subsequently, a letter dated August 30, 1952, was received on 
September 9, 1952, from a private attorney named R.L. Henry.  
This individual purported to be acting on behalf of the Veteran 
although the record contains no valid power of attorney transfer.  
In the letter, the attorney wrote that "[w]e would appreciate 
anything you could to [sic] to get this claimant a pension or 
compensation because he is unable to work and support his family, 
due to the nervous condition sustained while serving in the Armed 
Forces."  Thus, a claim for compensation was mentioned at this 
juncture whereas only pension had recently been requested and 
addressed in July 1952.  

In September 1952, the RO sent the Veteran notification that 
"[i]t was necessary to disallow his claim since the requirements 
for a favorable rating for permanent and total non service 
connected disability pension award were not met."  The matter of 
VA compensation benefits, service connection for a psychiatric 
disability, was not adjudicated by the RO in the September 1952 
decision.  This decision appeared to affirm the July 1952 
determination which, as noted, only addressed the matter of 
entitlement to pension.  

In the Court's 2010 Memorandum decision, the Court indicated 
that, first, a preliminary determination must be made as to 
whether Mr. Henry was , as of August 30, 1952, a pension attorney 
or pension agent.  That is, the Board must consider whether this 
private attorney had the statutory authority to submit an 
informal claim on behalf of the Veteran.  According to 38 C.F.R. 
§ 3.27, as it existed in 1950, a power of attorney was only 
required for informal claims for pension benefits submitted by 
"a service organization, pension attorney, or pension agent."  
It is not clear what a "pension attorney" or a "pension agent" 
is from the legislative history and statutory language that 
existed at the time of this claim.  The Court indicated that its 
research produced no regulatory or statutory definition of what a 
pension attorney or pension agent constituted in 1952.  See 
Perrin v. United States, 444 U.S. 37, 42 (1993).  The Court 
further indicated that the term "duly authorized 
representative" means a person given legal authority to act on 
behalf of another and that Mr. Henry "would be such a person 
assuming he was acting within the canon of ethics."

Since the language is unclear as to whom the terms "pension 
attorney" or a "pension agent" refer to, it would be improper 
to assign this designation to the Veteran's 1952 private 
attorney.  Similar to the Court's finding, the Board has not 
found what the specific terms in question meant at that time.  
The language of 38 U.S.C. §§ 101, 102 (1952) specifically 
mandated proof of power of attorney for veterans' service 
organizations, while U.S.C. § 102 made no reference to power of 
attorney in regard to private attorneys, instead only requiring 
that they show good moral character and be in good repute.  There 
is nothing in the claims file to suggest that the 1952 private 
attorney lacked either of these attributes.  The Board further 
finds no reason to determine that Mr. Henry was not "acting 
within the canon of ethics."  As such, the Board initially 
concludes that this attorney was legally able to submit an 
informal claim on behalf of the Veteran without a power of 
attorney.  

Second, the Board must determine whether Mr. Henry's letter was a 
valid informal claim, and if so, whether it was properly denied 
in the RO's September 1952 decision, even though there was no 
explicit denial.  That is, it must be determined if there was a 
valid "implicit denial."  

Having thoroughly reviewed the language of the letter prepared by 
the Veteran's attorney in August 1952, the Board concludes that 
it does reasonably raise a claim of entitlement to service 
connection for a nervous condition.  The attorney specifically 
alleges that the Veteran sustained a nervous condition during 
active duty.  The attorney also claimed entitlement to either 
pension benefits or compensation benefits.  As previously noted, 
this mention of "compensation" was different from the prior 
claim for pension, only.  Therefore, the language of this letter 
does raise an informal claim of entitlement to service connection 
for a nervous condition.

Thus, the next matter to be resolved is whether that the 
September 1952 denial of pension applied to the Veteran's 
informal claim of entitlement to service connection for a nervous 
condition.  In its 2010 opinion, the Court concluded that 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) was 
inapplicable to the Veteran's claim.  Rather, the Court held that 
Ingram v. Nicholson, 21 Vet. App. 232 (2007) should be the 
controlling precedent in this case.  The Court noted that in 
Ingram, it was held that notice as to the denial of a pension 
claim, which did not refer to a pending claim under 38 U.S.C. 
§ 1151, was not sufficient notice of the denial of the 1151 
claim.  

Therefore, when applying the analysis of the Court to the present 
case, the September 1952 denial of pension benefits would not 
affect the Veteran's claim of entitlement to service connection 
as no mention was made of this claim.  The Court, in its recent 
opinion, specifically rejected a finding that the September 1952 
VA letter to Mr. Henry constituted notice to the Veteran that his 
request to reopen the claim of service connection for a nervous 
condition was also denied.  The Court emphasized that the denial 
of his pension claim "could not serve as notice of denial of a 
related service connection claim that is not mentioned."  

Therefore, the evidence in this case demonstrates that the 
Veteran's claim to reopen, received by VA on September 9, 1952, 
was a valid informal claim for benefits that thereafter remained 
pending.  As already noted, 38 C.F.R. § 3.155(c) provides that 
when a claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The Veteran 
was not adequately notified that this claim was denied, as 
pointed out by the Court.  Accordingly, the claim of service 
connection for a nervous/psychiatric disability had been raised, 
was not adjudicated, and remained pending thereafter.  

The final consideration is whether the Veteran was entitled to 
benefits at the time of the September 9, 1952 claim, since 38 
C.F.R. § 3.400 establishes that the effective date will be either 
the date the claim was received or the date in which entitlement 
arose, whichever is later.  

As noted above, the record contains a February 1952 private 
treatment record that notes that the Veteran was extremely 
nervous upon examination.  The examining physician indicated that 
the Veteran was apparently discharged from military service 
because of this problem.  Also, according to a letter dated June 
1952 from Dr. L., he had known the Veteran all of his life and 
was surprised to have learned of his induction into the military.  
It was noted that the Veteran suffered from a nervous temperament 
and an impediment of speech at the time of induction.  Dr. L 
opined that the Veteran's period of active duty in the armed 
forces tended to "aggrave" his disabilities resulting in total 
and permanent disability.  

More recent VA treatment records further support the findings of 
Dr. L.  According to a December 2001 VA opinion, the Veteran's 
speech defect existed prior to military service, but it was at 
least as likely as not that it was aggravated by military 
service.  The record also contains an August 2003 private medical 
opinion, concluding that the evidence of record supported a nexus 
between the Veteran's psychiatric disability and military 
service.  Also, according to an April 2004 VA examination, it was 
at least as likely as not that the Veteran's cognitive problems 
started at a young age before he entered military service.  The 
examiner further opined that the Veteran's anxiety disorder with 
mixed features started during military service.  

In sum, the post-service medical evidence supports a conclusion 
that the Veteran's psychiatric disability was either incurred in 
or aggravated by service, as found by the Board in the Board's 
December 2004 decision.  Of significance is the fact that the 
Board granted service connection based on either direct 
incurrence or aggravation.  Thus, the Board must consider whether 
the evidence showed that a current psychiatric disability was 
either incurred in or aggravated by service in order to establish 
that entitlement to service connection was established (date of 
claim versus date of entitlement) as of the date of claim in 
September 1952.  

In reviewing the Board's December 2004 grant of service 
connection, and as noted by the Court in 2010, the Board relied 
heavily on an August 2003 medical opinion.  In reviewing that 
opinion, the physician stated that "if one assumes the accuracy 
of the conclusions of his family physician, it certainly is as 
likely as not that he did have a pre-existing psychiatric 
disorder since the physician clearly stated that he had been 
nervous prior to the military and was basically astounded what 
with his diagnosis of this concision" that the Veteran was 
"even inducted into the military."  This 2003 physician was 
referring to Dr. L. in the opinion  Thus, the Board, in the 2004 
favorable decision, relied primarily on the 2003 medical opinion 
which in turn relied on Dr. L.'s opinion.  As such, a primary 
basis for the grant of service connection was in fact Dr. L.'s 
opinion which was of record in September 1952.  In addition, the 
Board in 2004 indicated that the grant of service connection was 
based on a longitudinal review.  

At the time of the September 9, 1952 claim, there were two 
medical opinions of record with regard to current psychiatric 
disability.  Dr. L. opined that not only the speech impediment, 
but the "nervous temperament" was aggravated by military 
service.  Dr. H. opined that the Veteran was extremely nervous 
and had been discharged for that reason from the military.  As 
the Board determined in 2004 that the evidence supported a 
finding of service connection with an emphasis on the positive 
findings of Dr. L. as indicated, it would be entirely 
inconsistent of the Board at this time to state that Dr. L.'s 
statement is insufficient to show that there was "entitlement" 
at that time.  Therefore, there was "entitlement" to service 
connection prior to the September 9, 1952 claim date.  

Accordingly, between the dates of when entitlement arose and when 
the claim was received, the date of claim is the later date, 
September 9, 1952.  

Having considered the above evidence, the Board finds that the 
Veteran is entitled to an effective date of September 9, 1952 for 
his service-connected acquired psychiatric disorder.  The letter 
received by VA on September 9, 1952 was a valid informal claim, 
and the record confirms entitlement to service connection as of 
at least June 1952.  In reaching this conclusion, the Board is 
cognizant of the fact that the evidence of record is inconsistent 
in its determinations as to whether the Veteran's psychiatric 
disorder started during military service or was aggravated by 
military service.  However, in the Board decision granting 
service connection in December 2004, it was found that "the 
medical and other evidence in the case is at least in equipoise 
as to the question of the etiology of the Veteran's current 
psychiatric disorder being during his active service, under 
whatever theory, be it direct or aggravation."  Since the Board 
granted service connection under either theory, the distinction 
is now moot.  

Having afforded the Veteran the full benefit of the doubt in this 
case, the Board concludes that the Veteran is entitled to an 
effective date of September 9, 1952 for the grant of service 
connection for an acquired psychiatric disorder.  This claim is 
granted.  


ORDER

An earlier effective date of September 9, 1952 for the 
establishment of entitlement to service connection for an 
acquired psychiatric disorder is granted.  


REMAND

The Veteran contends that he is entitled to an initial disability 
rating in excess of 10 percent for his service-connected acquired 
psychiatric disorder.  Therefore, since the Board has granted an 
effective date of September 9, 1952, the Veteran's claim is 
entitlement to an higher evaluation (in excess of 10 percent) as 
of September 9, 1952, onward.  

Due to the complex nature of the evidence of record, along with 
the numerous changes in the diagnostic criteria pertaining to 
psychiatric disabilities over the nearly last six decades, the 
Board finds that VA should afford the Veteran a VA examination 
that must include a retrospective medical opinion by a board of 
two VA psychiatric examiners addressing the nature and severity 
of all of the symptoms of the Veteran's acquired psychiatric 
disorder since September 9, 1952.  See Chotta v. Peake, 22 Vet. 
App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) 
(holding that the duty to assist may include development of 
medical evidence for the relevant time period).  The board of two 
psychiatric examiners must be provided all pertinent versions of 
the rating criteria since 1952 and be informed that the oldest 
version is applicable for the whole period, while the new 
versions may only be applied from their respective effective 
dates.  Thus, their findings should coordinate, as much as 
possible, with the rating criteria described therein.

A medical examination and opinion is necessary as there are 
discrepancies in the medical evidence of record which are complex 
in nature and should be resolved by a medical professional.  
According to the June 1952 private medical opinion noted in the 
previous section, the Veteran was totally and permanently 
disabled as a result of his nervous condition and speech 
impediment.  However, a March 1985 examination from the Bureau of 
Disability Determination seems to suggest that the Veteran's 
severe problems did not start until he suffered a head injury 
during an industrial accident in October 1973.  Therefore, for 
the Board to assign a specific disability rating as this point 
would be beyond the Board's expertise.  

In addition to a new examination, the Veteran must be afforded 
notice of the changes in the rating criteria since September 
1952.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply the 
new provision to the claim from the effective date of the change 
as long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Proper notice should include 
the rating criteria as it existed in 1952 in accordance with the 
1945 rating schedule, the rating criteria from the 1957 Loose 
Leaf Edition, the rating criteria in effect prior to November 6, 
1996, and the rating criteria that have been in effect since 
November 6, 1996.  

Finally, the Veteran should be requested to identify the names 
and addresses of all physicians and medical facilities where he 
has been treated for psychiatric disability since September 1952.  
If those records are not contained in the claims file, those 
records should be obtained.  

Because this case presents complex medical and unresolved factual 
questions and since the Board is precluded from reaching its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and obtain the names 
and addresses of all physicians and medical 
facilities where he has been treated for 
psychiatric disability since September 1952.  
If those records are not contained in the 
claims file, after obtaining the appropriate 
medical releases, obtain those records.  

2.  The Veteran should be provided with 
notice pertaining to the rating criteria for 
psychiatric disabilities as they have existed 
since September 1952.  This includes the 
rating criteria as it existed in 1952 from 
the 1945 rating schedule, the rating criteria 
from the 1957 Loose Leaf Edition, the rating 
criteria in effect prior to November 6, 1996, 
and the rating criteria that have been in 
effect since November 6, 1996.  

3.  The Veteran should then be scheduled for 
a VA examination by a board of two 
psychiatric examiners in which a retroactive 
opinion is offered as to the severity of his 
service-connected psychiatric symptomatology 
since September 9, 1952.  

It is imperative that the claims file be 
made available to the examiners for 
review, and such review should be noted 
in the examination report.  

The examiners should also be provided 
with the rating criteria as it has 
existed throughout the pendency of the 
claim.  The examiners should be informed 
that the oldest version is applicable 
for the whole period, while the new 
versions may only be applied from their 
respective effective dates, so those 
dates should be made clear.  Thus, the 
medical findings of the psychiatric 
examiners should also coordinate, as 
much as possible, with the rating 
criteria described therein 

The examiners should provide an opinion 
concerning the severity of the Veteran's 
service-connected psychiatric symptomatology 
only.  If symptomatology is deemed to be 
related to a nonservice-connected psychiatric 
condition, this fact should be noted in the 
examination report.  

If the Veteran fails to appear for the 
scheduled examination, the examiners 
should offer the requested opinion based 
upon review of the claims file alone.  
The examiners should provide a complete 
rationale for any opinion offered.  

4.  The RO should then readjudicate the 
Veteran's claim concerning his initial 
rating, taking into consideration staged 
ratings if deemed appropriate.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


